Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 23 September 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                     au Cap henry le 23. 7bre 1781.
                  
                  Les nouvelles que Votre Excellence m’a fait parvenir par l’Aide de camp de M. de Rochambeau, sont des plus affligeantes: je connois peû le mal et les progrets que cette opération peut faire, mais je vois que notre position change par l’arrivée de L’amiral Digby.  Les Enemies commencent a être à peu de choses prês égaux à nous; et il seroit imprudent á moy de me mettre dans une position á ne pas combattre leurs forces, si elles tentoient de venir donner du Secours.  En conséquence j’ai l’honneur de proposer à Votre Excellence de laisser deux Vaisseaux au bas de la riviere d’York qui seront ceux qui suivant mes instructions doivent y rester et de rapprocher, de moy tout le reste, à l’éxception des corvettes et frégattes qui blocquent la riviere de james depuis mon arrivée, c’est à dire la Charlotte, le Cormoran, le Sandwich et une autre frégatte. je rappellerai ici tout le reste, à fin de mettre sous voilles et de tenir la mer pour que, si l’armée vient pour forcer l’Entrée, je puisse le combattre en position moins désavantageuse; mais il peut s’en suivre que la suitte du combât, nous mette sous le vent et hors d’Etât de revenir:  En ce cas que feriés vous?  et qu’elles seroient les ressources de Votre Excellence?  Je ne puis pas Sacrifier l’armée que je commande et la position que j’occupe n’est ni bonne pour combattre ni sure en cas de vent forcé.
                  Le mouillage d’york dont nous etions couvenû, ne paroit pas plus proposable; vû les forces maritimes des Ennemies, parcequ’il me mettrait en rien, empêcher le renfort d’entrer. il n’y a que la large que j’Entrevoye et ce large peut ne plus me permettre la rentrée.  j’attends impatiemment votre réponse et celle de M. de Rochambeau, avec qui cette lettre est commune, suppliant Votre Excellence de la luy communiquer et de me Faire passer vos avis et réflexion sur l’avenir.
                  Si mes troupes ou celles de M. de S. Simon restent avec Vous, les deux vaisseaux et les corvettes de james vous suffiront.  je me porterois sur New york avec mes forces et je pourrois peut être faire plein de bien à la cause commune, qu’en restant ici inutile et spectateur.  Si l’Ennemy ne sort pas, c’est marque qu’il n’ose pas le Faire; alors comme alors, dans ce temps vous pousserés vivement Cornwallis et nous opérerons uniformement et chacun de notre côté.  j’aurois bien desiré que nous sussions le nombre des Vaisseaux de Digby et l’Etât des Vaisseaux de Green aprês notre combât.  ces circonstances sontt nécessaires à notre position actuelle.  J’ai l’honneur d’être avec une consideration respectueuse De Votre Excellence   Le três humble et três obeissant serviteur
                  
                     le Comte de Grasse
                  
                  
                      au Sujet des goulettes que Votre Exelence me demande elles sont a ce que je pence dans la riviere de James et il me Seroit imposible de les trouver ailleurs que les lieux ou elles sont actuellement.
                    	Je mettrai sous Voille des que le Vent me le permetra et Je me  tiendrai a de la Baye de  fregattes V. Exelence aura agreable de faire Expedier  la loyaliste Corvette qui Sera  de la riviere James.
                  
               